DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered. Claim 1 is amended and claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 5, 7, 9 and 13-15 are under examination.

Effective Filing Date
As noted at p. 2 of the Office action mailed 11/17/2020, the effective filing date of claims 1-3, 5, 7, 9 and 13-15 is 03/31/2017.

Claim Interpretation
The phrase “and related disorders” in claim 1 is interpreted as the preeclamptic symptoms hypertension and proteinuria (see p. 1, paragraph [0003] of the instant specification).
The newly added phrase “is configured to treat preeclampsia and related disorders” in claim 1 is interpreted as an intended use phrase (as it is also treated in the preamble of the claims). Since the device itself comprises affinity ligands capable of binding soluble Endoglin and sFlt1, the structure of the claimed device is already capable of carrying out this treatment.
	See pages 3-6 of the Office action mailed 08/24/2021, hereby incorporated, for an explanation of how the components comprising a “portion of whole blood” in claim 1 can be interpreted as the device in operation, for example, subjecting at least a portion of the blood of a subject to an extracorporeal therapy using the device or contacting the device with the subject’s blood (see p. 36, paragraph [0096] of the instant specification). In addition, the device may also be interpreted as comprising whole blood prior to operation.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5 and 13-15 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Tebbey (WO 2011/112873), Bansal (PGPUB 20110160636) and Karamanchi et al. (PGPUB 20070104707) is withdrawn upon further consideration. A newly formulated rejection based in part upon the applied prior art is set forth below.
Similarly, the rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Rae et al. in view of Tebbey, Bansal and Karamanchi et al. as applied to claims 1-3, 5 and 13-15 above, and further in view of Wang, is withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-3, 5, 7, 9 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following. As previously explained, claim 1 in lines 14-16 recites “wherein the device comprises at least one column wherein the first component, the second component and the third component are each disposed in a column,” which is unclear. The first wherein statement encompasses an embodiment in which there may be only a single column. The second wherein clause requires that first, second and third components are “each disposed in a column”, which encompasses at least three columns, and therefore contradicts the embodiment in which there is only a single column. In order to address this issue, the following amendment is suggested: “wherein the device comprises at least one column  and the first component, the second component and the third component are each disposed in one or more columns”. 

Response to Arguments
Applicant argues at pages 6-7 that the rejection is based upon an improper importation of the specification into the claims, and appears to argue that the examiner has confused breadth with indefiniteness.

 
This argument has been fully considered, but is not found persuasive. To clarify the record, the examiner never invoked the instant specification, but rather responded to an argument in which Applicant did so (pages 6-7 of Applicant’s arguments 11/22/2021). In addition, the examiner never raised an issue with respect to breadth, rather, the issue was the phrase was unclear or vague. The first wherein statement in the wherein clause encompasses an embodiment in which there may be only a single column. The second wherein clause requires that the first, second and third components are “each disposed in a column”, which encompasses an embodiment of at least three columns, and therefore conflicts with the embodiment in which there is only one. In order to address this issue, see the suggested claim amendment in the body of the rejection above. 

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Note: For the purpose of the rejections made under 35 USC 103, the claims are interpreted as encompassing the device in operation, namely, subjecting at least a portion of the blood of a subject to an extracorporeal therapy comprising the recited device (see above under “Claim Interpretation”).
Note: Response to Arguments follow the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-3, 5 and 13-15 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of record) and Tebbey (WO 2011/112873—of record) is maintained for reasons of record and the following.
To further expand on the teachings of Flieg et al., the inventors describe extracorporeal therapies for removing harmful agents in blood (p. 36, 2nd paragraph) that comprise “particulate material” or “carrier materials”, which are spherical particles. Flieg et al. disclose that suitable “carrier materials” can be resin beads (p. 19, lines 8-11):
In one embodiment of the invention, the carrier material is used in the form of beads, which are small, essentially spherical particles which may differ in size and composition and can have an average diameter in the range of from 100 nm to 5 mm and especially in the range of from 10 μm to 500 μm. Beads comprise, for example, rigid, porous particles, such as, for example silica beads, with a controlled pore size, wherein the pore size distribution can vary over a wide range and can be chosen according to the specific needs; magnetic beads, such as magnetic polysaccharide-polystyrene, silica-polystyrene, silicapolysaccharide, polysaccharide-poly(alkylcyanoacrylate) or polysaccharide-poly(lactic acid) particles; particles based on hydrophilic polymer gels, such as, for example, dextrans, isopropyl acrylamide), poly(vinylmethylether) or
hydroxyethylmethacrylate).

Thus, Flieg et al. disclose that the carrier material can be spherical beads ranging from 10 μm – 5 mm. In addition, Flieg et al. teach the covalent functionalization of the carrier material (which they state is equivalent to “particulate material”) with affinity ligands (see p. 15, lines 4-22):
The expression “carrier material” as used herein may be equivalent to the expression “particulate material” or may refer to a material which is further functionalized before it is used as a “particulate material” and filled into the filtrate space of a device according to the invention…In another embodiment of the invention, the expression “carrier material” refers to a basic matrix which is further functionalized by covalently or non-covalently attaching thereto reactive species...Reactive species or functional groups comprise, for example, substances having affinity to a target substance, such as ligands for affinity separation which may act selectively or non-selectively, and which can be attached to the carrier material directly or via spacers.

Thus, Flieg et al. describe carrier/particulate material that can be covalently functionalized with affinity ligands.

The rejection of claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of record) and Tebbey (WO 2011/112873—of record) as applied to claims 1-3, 5 and 13-16 above, and further in view of Wang and Yu (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—hereafter “Wang”) is maintained for reasons of record. 

New Rejections - 35 USC § 103
See above for the text of those sections of Title 35, U.S. Code, hereby incorporated.
Claims 1-3, 5, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Larm et al. (WO2008157570), Tebbey (WO 2011/112873) and Karamanchi et al. (PGPUB 20070104707). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Rae et al. teach a device comprising three components, where the first component is a bimodal synthetic carbon particle mixture and a second and third component, for extracorporeal treatment of autoimmune disease (see abstract; p. 1, paragraphs [0001] and [0004]), which entails obtaining whole blood from a patient “who is in fluid communication with an extracorporeal apparatus” (see p. 4, paragraph [0024]). Rae et al. disclose that the components of the composition are disposed within separate columns. Rae et al. teach that the first carbon particle having pore size x and the second carbon particle having pore size y, wherein y is two times x (see p. 63, paragraphs [00142]-[00143]). The synthetic carbon particles are disclosed as being spherical or bead shaped (see p. 14, paragraph [0049]). Rae et al. describes the manufacture of solid polymeric resin beads at pages 15-16. Beads sizes are disclosed as falling between 5-2000 μm (pages 14-15), the upper limit of which falls within the range recited in claim 16. Rae et al. each that the device comprises a compatibilizer. See pages 25-26, paragraph [0081]:
Without wishing to be limited by theory, the compatibilizer (e.g., dextran) may function to prime the [device] extracorporeal circuit (i.e., apparatus having columns containing the adsorbent materials) and may lessen complications by blocking the initial exposure of blood components and plasma to foreign surfaces while maintaining a higher level of colloid oncotic pressure.

Rae et al. illustrate their device in Figure 1, which is described at pages 4-5, paragraphs [0024]-[0025]:

    PNG
    media_image1.png
    92
    356
    media_image1.png
    Greyscale

It is noted that Figure 1 of Rae et al. is identical to Figure 1 in the instant application. In summary, Rae et al. describe a three-component device for extracorporeal removal of disease mediators from blood wherein each component comprises a bimodal synthetic carbon particle mixture and the second and third components also comprise anion and cation exchange resins, respectively (see claims 1-2; also p. 1, paragraphs [0002]-[0004]; p. 27, paragraph [0085]; p. 29, paragraphs [0091]-[0092]). Thus, Rae et al. teach a device comprising:
a first component comprising a bimodal synthetic carbon particle mixture;
a second component that is negatively charged
a third component comprising that is positively charged.

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although Rae et al. described the manufacture of solid polymeric resin beads at pages 15-16, they do not specifically disclose the encompassed components of the resin beads as set forth in claim 7. Further, Rae et al. do not teach that the second component comprising a first resin bead functionalized with at least one affinity ligand directed towards sEndoglin and is covalently bonded to the first resin bead; and a second resin bead functionalized with at least one affinity ligand directed towards sFlt-1 and is covalently bonded to the second resin bead.
The concept of covalently attaching an affinity ligand to a bead was well known in the prior art. Larm et al. teach a device for extracorporeal removal of “harmful agents from blood” comprising covalently attaching heparin to a solid substrate, wherein said solid substrate is a particle or bead having a diameter up to 1000μm (1 mm) or even 5mm (see claims 1, 6, 8 and 9; p. 7, line 30). Regarding the components of the beads, Larm et al. teach that they may comprise polyurethane, alginate, polytetrafluoroethylene, poly(methyl methacrylate), and the like (see p. 7, lines 3-12), thus meeting the limitation of claim 7.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Rae et al. by covalently attaching affinity ligands to the resin beads, as taught by Larm et al. because affinity ligands immobilized on a solid surface such as resin beads have long been used to bind to and remove harmful substances, for instance inflammatory cytokines such as TNF-α, from the blood (see p. 4, lines 13-15; p. 10, lines 23-29 of Larm and colleagues). The prior art also taught that many other affinity ligands such as antibodies can be immobilized onto solid surfaces for extracorporeal treatment of autoimmune or inflammatory diseases.  For instance, Tebbey taught immobilization of various antibodies on a polymer matrix (see claims 1-3). 
The person of ordinary skill in the art would have been motivated to covalently attach affinity ligands that bind sEndoglin and sFlt1 because Karamanchi et al. taught that preeclamptic patients have abnormally elevated levels of sEndoglin and sFlt-1, both of which are indicated in the pathogenesis of preeclampsia (see paragraph [0245] of the PGPUB). In addition, Karamanchi et al. suggest that antibodies may be administered using an “ex vivo approach”, e.g., using a column that is lined with anti-sEndoglin or sFlt1 and circulating the patient’s blood through the column (see paragraph [0173]). Further, there was a strong motivation in the art to use extracorporeal devices for treating disease. According to Tebbey, there were advantages to extracorporeal treatment over administration of therapeutic antibodies (p. 9, lines 6-21):
While the advent of biologic agents that target cytokines has delivered high efficacy and good patient outcomes, there have also been negative effects from the use of these agents, including drug sensitization and the development of an immune response to the therapeutic agent. Other risks from such biologic agents include the possible reactivation of chronic viruses (e.g., hepatitis C, Epstein-Barr, varicella and JC virus). TNF-alpha blockers for example have been associated with reactivation of latent tuberculosis in treated patients resulting in much emphasis on the development of guidelines for use and for monitoring patients treated with anti-TNF biologic agents. Biologic agents have been shown to be associated with the development of serious, life-threatening infections in patients...Biologic agents are also connected with the appearance of specific cancers such as lymphoma, (Package Inserts for Remicade, Enbrel, Humira, Actemra, Simponi & Stelara). It has also been observed that the blockade of cytokines using many, if not all, of the biologic agents has led to the development of autoantibodies, lupus-like syndrome or glomerulonephritis…The occurrence of such adverse events compromises the overall benefit-risk profile of the therapeutic agent. Moreover, the economic cost associated with the treatment of the sequelae that derive from the therapeutic agent decreases the cost-effectiveness of the agent relative to the treatment of the originally intended condition. (Citations omitted by examiner).

In the face of such strong disincentives to administering therapeutic antibodies in vivo, the person having ordinary skill in the art at the time of the filing of the invention would have had a strong motivation for modifying the three-component device disclosed in Rae et al. by covalently attaching affinity ligands that bind proteins such as sEndoglin and sFlt1. Indeed, Karamanchi et al. also suggest that sEndoglin and sFlt1 antibodies may be administered using an “ex vivo approach” (see paragraph [0173]). The person of ordinary skill in the art could have reasonably expected success because the principles of using affinity ligands in ex vivo administration were well-established in the prior art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Larm et al. (WO2008157570), Tebbey (WO 2011/112873) and Karamanchi et al. as applied to claims 1-3, 5, 7 and 13-15 above, and further in view of Wang (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—of record). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Rae et al., Larm et al., Tebbey and Karamanchi et al. and how they meet the limitations of claims 1-3, 5, 7 and 13-15 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rae et al., Larm et al., Tebbey and Karamanchi et al. do not specifically teach that the resin beads comprise polyvinyl alcohol. Wang teaches that poly(vinyl alcohol) or PVA-based beads are useful in blood purification fields because of “good blood compatibility” (see p. 94, right column, 2nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Rae et al., Larm et al., Tebbey and Karamanchi et al. by using PVA based beads, as taught in Wang because Rae et al. is concerned with blood purification and Wang teaches that PVA-based beads are compatible with blood. In addition, the person of ordinary skill in the art would have been motivated to use PVA-based beads because they have been “widely used in biomedical applications”, therefore he or she would be aware of the field and how to adapt PVA beads into the prior art teachings.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because in addition to good blood compatibility, Wang teaches that PVA beads “had high adsorption efficiencies” (see p. 94, right column, 4th paragraph).
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant presents the legal standard for obviousness at pages 8-9, with which the examiner takes no issue.
	At pages 10-11, Applicant takes issue with the Office Action mailed 02/16/2022 and argues that Tebbey specifically teaches an apheresis system and “teaches away from contacting its columns with whole blood” citing Tebbey at p. 9 line 29 through p. 11, line 12). Applicant asserts that nowhere does the Tebbey reference disclose contacting binding affinity ligands with whole blood. 

	This argument has been fully considered but is not found persuasive. Tebbey was cited primarily for its teaching that extracorporeal treatment has advantages over the administration of biologics (see p. 9, lines 6-21), and does not constitute a “teaching away”, nor does it conflict with the teachings of any of the other applied prior art references. Further, although Tebbey discloses apheresis, this is a similar field of endeavor, namely extracorporeal treatment methods involving bodily fluids.
Applicant takes issue with the Office action mailed 02/16/2022 at pages 11-13, arguing that Flieg’s disclosure is directed to providing “improved hollow fiber membrane modules comprising chemically and/or physically active particulate material in the filrate space of the module” (p. 6, lines 8-11). Applicant cites to Flieg for definitions of the filtrate space, and asserts that this “is not a teaching away argument…[but] an all elements argument”, citing MPEP 2143.

This argument has been fully considered, but is not found persuasive. The teachings of Flieg et al. were cited for their description of extracorporeal therapies for blood (p. 36, 2nd paragraph) that comprise “particulate material” or “carrier materials”, which are spherical particles. Flieg et al. disclose that suitable “carrier materials” can be resin beads (p. 19, lines 8-11):
In one embodiment of the invention, the carrier material is used in the form of beads, which are small, essentially spherical particles which may differ in size and composition and can have an average diameter in the range of from 100 nm to 5 mm and especially in the range of from 10 μm to 500 μm. Beads comprise, for example, rigid, porous particles, such as, for example silica beads, with a controlled pore size, wherein the pore size distribution can vary over a wide range and can be chosen according to the specific needs; magnetic beads, such as magnetic polysaccharide-polystyrene, silica-polystyrene, silicapolysaccharide, polysaccharide-poly(alkylcyanoacrylate) or polysaccharide-poly(lactic acid) particles; particles based on hydrophilic polymer gels, such as, for example, dextrans, isopropyl acrylamide), poly(vinylmethylether) or
hydroxyethylmethacrylate).

Thus, Flieg et al. disclose that the carrier material can be spherical beads ranging from 10 μm – 5 mm. In addition, Flieg et al. teach the covalent functionalization of the carrier material (which they state is equivalent to “particulate material”) with affinity ligands (see p. 15, lines 4-22):
The expression “carrier material” as used herein may be equivalent to the expression “particulate material” or may refer to a material which is further functionalized before it is used as a “particulate material” and filled into the filtrate space of a device according to the invention…In another embodiment of the invention, the expression “carrier material” refers to a basic matrix which is further functionalized by covalently or non-covalently attaching thereto reactive species...Reactive species or functional groups comprise, for example, substances having affinity to a target substance, such as ligands for affinity separation which may act selectively or non-selectively, and which can be attached to the carrier material directly or via spacers.

Thus, Flieg et al. describe carrier/particulate material that can be covalently functionalized with affinity ligands.
The element relied upon in Flieg and colleagues is the spherical beads (carrier material or particulate material) that are covalently functionalized with affinity ligands. Even if the disclosure by Flieg et al. is primarily directed to providing “improved hollow fiber membrane modules comprising chemically and/or physically active particulate material in the filtrate space of the module” (p. 6, lines 8-11), the resin beads covalently functionalized with affinity ligands within the filtrate space perform the same function regardless of the structure of the particular extracorporeal device. The element described in the prior art of Flieg et al., resin beads covalently functionalized with affinity ligand(s), would require no change in their respective functions, and the combined prior art teachings yield would yield predictable results to one of ordinary skill in the art.
Finally, Applicant asserts at p. 13 that the reference by Flieg et al. is not properly applied because it does not teach resins having “a particle size of from about 1 mm to about 12 mm”. Flieg et al., however, teach a range that overlaps with the range recited in instant claim 1 (see MPEP 2144.05(I)):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.

In the instant case, there is more than sufficient overlap between the prior art disclosure of 10μm – 5mm and the recited range of “about 1 to about 12 mm”. It is noted also that the primary reference by Rae and colleagues teaches resin beads having a diameter of 1mm, which also falls within the recited range.

Applicant argues against the prior art reference of Bansal et al. at pages 13-15 of the Remarks. Applicant reiterates the previous argument that the antibodies are not attached to the beads, but rather to a protein which coats the beads, and therefore represents a “teaching away”. 

This argument has been fully considered, but is not found persuasive. First, the rejection in which Bansal was applied was withdrawn. Second, to clarify the record, Applicant is arguing limitations not present in the claims. The claims recite “affinity ligand”, which is encompassed by a Protein G-antibody complex that binds impurities in the blood. There is no requirement that the affinity ligand be limited to a single protein or antibody.

	Applicant reiterates the previous argument against the reference by Karamanchi et al., asserting that it is entirely drawn to administration of antibodies and not an extracorporeal device. Applicant cites paragraphs [0070] and [0175]-[0182] of the Karamanchi PGPUB and the Meriam-Webster definition of administering, meaning “given”. 

This argument has been fully considered, but is not found persuasive. As has been previously stated, the disclosure by Karamanchi et al. was relied upon for its teaching of the importance of sEndoglin and sFlt1 in the pathophysiology of preeclampsia, and not the extracorporeal device, which was already taught in the primary reference of Rae et al. One having ordinary skill in the art, when designing an extracorporeal device, would understand the importance of lowering sEndoglin and sFlt1 levels in a patient upon reading the disclosure by Karamanchi and colleagues, especially in light of the other references drawn to extracorporeal devices. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Further, Karamanchi et al. explicitly disclose that antibodies against sEndoglin and sFlt1 may be employed using an ex vivo approach, i.e., an extracorporeal device (see paragraph [0173]). Thus, the combined prior art teachings as a whole strongly suggest the design of a three-component extracorporeal device in which the second and third components comprise resin beads covalently functionalized with sEndoglin and sFlt1 affinity ligands, respectively.

New Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is based upon the interpretation of the claims as encompassing the recited device in which each of the three components comprise whole blood prior to operation. See Claim Interpretation and Applicant’s assertion at p. 8 of the Arguments filed 07/28/2021 stating “the instant claims must be interpreted to require components comprising ‘a first portion of whole blood,’ ‘a second portion of whole blood,’ and ‘a third portion of whole blood.’
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
For the purpose of this rejection, the claims are interpreted as requiring that each of the three components of the claimed device contain whole blood, independent of the machine being in operation. Implicit in this interpretation is the prefilling of the components with whole blood prior to operation. In considering enablement, it is appropriate to consider the intended use of the claim, which is extracorporeal treatment of preeclampsia. The instant specification discloses:
In an aspect, the bodily fluid is whole blood or plasma and the methods disclosed herein comprise contacting at least a portion of a subject's bodily fluid with one or more extracorporeal devices containing a therapeutic formulation of materials designed to reduce the level of circulating mediators of preeclampsia and related disorders. (See p. 4, paragraph [0020]).

In an aspect, a method of treating preeclampsia or a related condition comprises subjecting at least a portion of the blood of a subject to an extracorporeal therapy comprising a therapeutic formulation of materials. (See p. 36, paragraph [0096]).

In some aspects, contacting of at least a portion of the subject's blood with one or more extracorporeal devices comprising the therapeutic formulation of materials results in the removal of at least a portion of the circulating blood preeclamptic mediators. (See p. 37, paragraph [0098]).

In an aspect, a method of treating a preeclamptic subject comprises subjecting at least a portion of the subject's blood to contact with an extracorporeal device comprising the therapeutic formulation of materials. (See p. 37, paragraph [0099]).

Thus, the instant specification discloses contacting the patient’s blood or plasma with the claimed extracorporeal device in order to remove the preeclamptic mediators from blood or plasma. The skilled artisan, in this case a medical doctor treating a patient with preeclampsia, would not be able to treat said patient, as is intended by the claimed application, with a device that already contains (is pre-filled with) whole blood. Extracorporeal devices like the one disclosed in the prior art do not contain blood except when in use. See Figure 1 of the instant application. The device is contacted with blood from the patient, and after the preeclamptic mediators are removed, the blood is returned to the patient. An extracorporeal device that already contains whole blood from another source would not be capable of carrying out the intended use of treating preeclampsia by purifying the blood of a patient awaiting treatment.
Due to the large quantity of experimentation necessary to discover how to contact the blood of a patient in order to bind to the preeclamptic mediators, sEndoglin and sFlt1, to reduce the levels of said mediators, using a device that already contains (is pre-filled with) whole blood, the lack of direction/guidance presented in the specification regarding an extracorporeal device pre-filled with blood capable of being contacted with a patient’s blood, the absence of working examples directed to the same, the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649